" Case 3:19-cv-00860-DJN-RCY Document 17 Filed 02/24/21 Page 1 of 8 PagelD# 103

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

GEORGE EVERETT MCPHERSON,
Plaintiff,

V. Civil No. 3:19cv860 (DJN)

FAUQUIER COUNTY, ev. al.,
Defendants.

MEMORANDUM OPINION

George Everett McPherson, a Virginia inmate proceeding pro se and in forma pauperis
filed this 42 U.S.C. § 1983 action. The action proceeds on the Particularized Complaint. (ECF
No. 15.) The matter is before the Court for evaluation pursuant to 28 U.S.C. §§ 1915(e)(2) and
1915A. As discussed below, McPherson’s claims and the action will be dismissed for failure to
state a claim and as legally frivolous.

I. PRELIMINARY REVIEW

Pursuant to the Prison Litigation Reform Act (“PLRA”) this Court must dismiss any
action filed by a prisoner if the Court determines the action (1) “is frivolous” or (2) “fails to state
a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2); see 28 U.S.C. § 1915A
(setting forth grounds for dismissal). The first standard includes claims based upon “an
indisputably meritless legal theory,” or claims where the “factual contentions are clearly
baseless.” Clay v. Yates, 809 F. Supp. 417, 427 (E.D. Va. 1992) (quoting Neitzke v. Williams,
490 U.S. 319, 327 (1989)). The second standard borrows the familiar standard for a motion to

dismiss under Fed. R. Civ. P. 12(b)(6).
Case 3:19-cv-00860-DJN-RCY Document 17 Filed 02/24/21 Page 2 of 8 PagelD# 104

“A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint;
importantly, it does not resolve contests surrounding the facts, the merits of a claim, or the
applicability of defenses.” Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir.
1992) (citing SA Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 1356
(1990)). In considering a motion to dismiss for failure to state a claim, the Court takes a
plaintiff's well-pleaded allegations as true and views the complaint in the light most favorable to
the plaintiff. Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993); see also Martin,
980 F.2d at 952. This principle applies only to factual allegations, however, and “a court
considering a motion to dismiss can choose to begin by identifying pleadings that, because they
are no more than conclusions, are not entitled to the assumption of truth.” Ashcroft v. Igbal, 556
US. 662, 679 (2009).

The Federal Rules of Civil Procedure “require[] only ‘a short and plain statement of the
claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
what the .. . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007) (second alteration in original) (citation omitted). Plaintiffs cannot
satisfy this standard with complaints containing only “labels and conclusions” or a “formulaic
recitation of the elements of a cause of action.” /d. (citations omitted). Instead, a plaintiff must
allege facts sufficient “to raise a right to relief above the speculative level,” id. (citation omitted),
stating a claim that is “plausible on its face,” id. at 570, rather than merely “conceivable.” Jd.

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to
draw the reasonable inference that the defendant is liable for the misconduct alleged.” Jgbal, 556
USS. at 678 (citing Bell Atl. Corp., 550 U.S. at 556). In order for a claim or complaint to survive

dismissal for failure to state a claim, the plaintiff must “allege facts sufficient to state all the
Case 3:19-cv-00860-DJN-RCY Document 17 Filed 02/24/21 Page 3 of 8 PagelD# 105

elements of [his or] her claim.” Bass v. E.L DuPont de Nemours & Co., 324 F.3d 761, 765 (4th
Cir. 2003) (citing Dickson v. Microsoft Corp., 309 F.3d 193, 213 (4th Cir. 2002); Jodice v.
United States, 289 F.3d 270, 281 (4th Cir. 2002)). Lastly, while the Court liberally construes pro
se complaints, Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978), it will not act as the
inmate’s advocate and develop, sua sponte, statutory and constitutional claims that the inmate
failed to clearly raise on the face of his complaint. See Brock v. Carroll, 107 F.3d 241, 243 (4th
Cir. 1997) (Luttig, J., concurring) (indicating an unwillingness to “require[e] district courts to
assume the role of advocate for a pro se plaintiff’ by addressing unraised issues); Beaudett v.
City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).
Il. ALLEGATIONS

On May 11, 2020, the Court directed Plaintiff to file a particularized complaint. (ECF
No. 10.) McPherson complied with that directive. (ECF No. 15.) In his Particularized
Complaint, names as Defendants, Gail H. Barb, Clerk of the Circuit Court of Fauquier County,
and Kevin Gerrity, a public defender in Fauquier. (/d. at 1.) McPherson alleges the following:!

Plaintiff was arrested by Maryland State Troopers in Anne Arundel
County, Maryland. Plaintiff was advised of and given copies of warrants from
Fauquier County. Fauquier Co. asked that I be detained for them. Since Feb. 19,
2016, the Fauquier Co. authorities have known Plaintiff's whereabouts.

On February 1, 2017, Plaintiff was transferred into the Maryland Dept. of
Corrections custody to serve a 3-year term of confinement imposed by Queen
Anne County, Md. Dept. of Corrections contacted Fauquier Co. authorities
concerning their warrant and was directed to detain Plaintiff for them. . . .

On March 10, 2017, Plaintiff was given official notification of detainers
pending against him. This notification was given by Mr. Ukdabi a case manager
from the Maryland Transition Center, a facility within the Dept. of Corrections of
Md. This Plaintiff was being housed there. This notification contained a list of
jurisdictions and their case nos. that had pending criminal charges against
Plaintiff. Fauquier Co. was a part of this list. On April 6, 2017, at my parole

 

! The Court corrects the capitalization, spelling, spacing, and punctuation in the quotations

from the Particularized Complaint. The Court omits any paragraph numbering, miscellaneous
headers, and emphasis in its recitation of the Particularized Complaint.
Case 3:19-cv-00860-DJN-RCY Document 17 Filed 02/24/21 Page 4 of 8 PagelD# 106

hearing, Maryland Parole Commission recommended I be sent (paroled) to my
detainers in Virginia. December 20, 2017, I was officially paroled to Virginia to
answer their detainers. Plaintiff was housed in Henrico County Jail.

On April 10, 2018, Plaintiff was transported to Fauquier Co. to [his]
arraignment hearing. Kevin Gerrity [was] appointed as representative attorney
from [the] Public Defender’s Office. [On] May 28, 2018, Plaintiff was sentenced
to a 2-year term of confinement. In October 2018, I requested a copy of [the]
sentencing order. Included in Plaintiff's sentencing order was a directive that “the
Defendant shall be given credit for time spent in confinement while awaiting trial
pursuant to Virginia Code 53.1-187.”....

Plaintiff made several attempts by correspondence to obtain authorized
credits from Fauquier Co. Clerk of Court Office, Public Defender’s Office, and
Fauquier Adult Detention Center Records Dept. Each office denied [Plaintiff's]
request.

Plaintiff was sentenced to a 2-year term of confinement by Hon. Judge
Parker. Plaintiff, in not receiving time credits that were a part of his sentencing
order, essentially Plaintiff's original sentence start date should have reflected a
date of March 10, 2017, the date Plaintiff received notification of detainers while
in Dept. of Corrections, Maryland. Plaintiff's 2-year sentence from March 2017
through March 2019 with good conduct allowance [with] Plaintiff serving 87% of
sentence expiration would take place approx. Dec. 2018. Plaintiff being denied
credit pursuant to 53.1-187, Plaintiff's release date will now occur approx. Jan.
2023....

Defendant #I: Gail H. Barb, Clerk
Clerk’s Office, Circuit Court of Fauquier County, Virginia

Plaintiff wrote directly to the Clerk’s Office . . . in July 2019 seeking
credit that was a part of sentencing order. ... Clerk responded by denying request
and directing him to another agency. [She] stated [that] it was not the Clerk’s
responsibility to deal with credits for time served. Plaintiff again wrote to Clerk
Barb asking again for credits as the agency she directed me to directed me back to
the Clerk’s office. Again [she] denied Plaintiff’s request. [The] Clerk’s letter
stated: “The Judgment of the Court is contained in the Order, [therefore]
admitting it was the Clerk’s responsibility. . . .
Case 3:19-cv-00860-DJN-RCY Document 17 Filed 02/24/21 Page 5 of 8 PagelD# 107

(ECF No. 15, at 1-4.) McPherson contends that, through the above conduct, Defendant Barb
violated his right to due process” and his Eighth Amendment’ rights by subjecting him to a
longer term of incarceration than he believes appropriate. (/d. at 4, 7-8, 10-11.) With regards to
the second Defendant, Kevin Gerrity, McPherson alleges as follows:

Defendant #II: Kevin Gerrity, Deputy Public Defender

Kevin Gerrity was appointed by the District Court of Fauquier County on

April 10, 2017. . . at Plaintiff's arraignment hearing. In [a] subsequent visit with

Mr. Gerrity, Plaintiff continuously discussed time credits .... Mr. Gerrity informed

Plaintiff that he should receive credits and that Plaintiff was entitled to them since

Plaintiff has been continuously in custody. Plaintiff asked Mr. Gerrity to seek

confirmation at trial. Mr. Gerrity never questioned the judge or prosecution on the

subject of credits while awaiting trial... . Plaintiff wrote to Mr. Gerrity at his

Public Defender’s Office . . . seeking info on credits. Mr. Gerrity never responded.
(Id. at 5.) McPherson again argues that Defendant Gerrity’s conduct violated his due process rights
and his rights under the Eighth Amendment. (/d. at 6, 8-9, 11-13.)

McPherson requests “time credits given and sentence completed,” as well as monetary
damages from lost benefits. (/d. at 15.)

Ill. ANALYSIS

The Court need not engage in an extended discussion of McPherson’s theories for relief.

See Cochran v. Morris, 73 F.3d 1310, 1315 (4th Cir. 1996) (emphasizing that “abbreviated

treatment” is consistent with Congress’s vision for the disposition of frivolous or “insubstantial

claims” (citing Neitzke v. Williams, 490 U.S. 319, 324 (1989))).

 

2 McPherson contends that his Fifth and Fourteenth Amendment rights to due process were

violated. However, because McPherson is alleging that Defendant Barb, a state actor violated
his rights, the Fourteenth Amendment serves as the source of the due process rights he alleges
were violated here. The Fourteenth Amendment provides: “No State shall .. . deprive any
person of life, liberty, or property, without due process of law... .” U.S. Const. amend. XIV,
§ 1 (emphasis added).

3 “Excessive bail shall not be required, nor excessive fines imposed, nor cruel and unusual
punishments inflicted.” U.S. Const. amend. VIII.

5
Case 3:19-cv-00860-DJN-RCY Document 17 Filed 02/24/21 Page 6 of 8 PagelD# 108

A. No Challenge to Duration of Sentence in § 1983

“T]he settled rules [provide] that habeas corpus relief is appropriate . .. when a prisoner
attacks the fact or duration of confinement, see Preiser v. Rodriguez, 411 U.S. 475 (1973);
whereas, challenges to the conditions of confinement that would not result in a definite reduction
in the length of confinement are properly brought” by some other procedural vehicle, including a
42 U.S.C. § 1983 complaint. Olajide v. B..C_E., 402 F. Supp. 2d 688, 695 (E.D. Va. 2005)
(emphasis omitted) (internal parallel citations omitted) (citing Strader v. Troy, 571 F.2d 1263,
1269 (4th Cir. 1978)). Thus, a plaintiff must bring any challenge to the duration of his sentence
pursuant to a habeas corpus petition under 28 U.S.C. § 2254. However, a plaintiff may not seek
monetary damages under § 2254, nor are monetary damages appropriate under 42 U.S.C. § 1983
where the plaintiff attacks the duration of his sentence. See Wilkinson v. Dotson, 544 U.S. 74,
81~82 (2005) (“[A] state prisoner’s § 1983 action is barred . . . no matter the relief sought
(damages or equitable relief), no matter the target of the prisoner’s suit (state conduct leading to
conviction or internal prison proceedings) — if success in that action would necessarily
demonstrate the invalidity of confinement or its duration.” (emphasis added)).

Here, McPherson clearly challenges the duration of his confinement, claiming that he is
owed sentencing credit for time-served and, therefore, he should have to serve a shorter period of
incarceration. McPherson may not raise such a challenge by way of § 1983. To the extent he
wishes to challenge the duration of his sentence, he must do so through a writ of habeas corpus.
Accordingly, any claim attacking the duration of his sentence is DISMISSED for failure to state

a claim under § 1983.
Case 3:19-cv-00860-DJN-RCY Document 17 Filed 02/24/21 Page 7 of 8 PagelD# 109

Moreover, as discussed below, to the extent that McPherson has raised a proper
constitutional claim under § 1983, Defendant Barb enjoys quasi-judicial immunity and
Defendant Gerrity does not constitute a person amenable to suit under § 1983.

B. Quasi-Judicial Immunity

Judicial immunity also applies to quasi-judicial officers acting pursuant to court
directives. See Butler v. Johnson, 2007 WL 4376135, at *3 (E.D. Va. Dec. 12, 2007) (citing
Lockhart v. Hoenstine, 411 F.2d 455, 460 (3d Cir. 1969)). “[Q]uasi-judicial” immunity shields
court officers from the “danger that disappointed litigants, blocked by the doctrine of absolute
immunity from suing the judge directly, will vent their wrath on clerks, court reporters, and other
judicial adjuncts.” Kincaid v. Vail, 969 F.2d 594, 601 (7th Cir. 1992) (quoting Scruggs v.
Moellering, 870 F.2d 376, 377 (7th Cir. 1989)); see McCray v. Maryland, 456 F.2d 1, 5 n.11 (4th
Cir. 1972) (holding that clerks have “derivative immunity” when they act under the direction of
the court). Clerks are entitled to quasi-judicial immunity when they perform “judicial act[s]...
having an integral relationship with the judicial process.” Wymore v. Green, 245 F. App’x 780,
783 (10th Cir. 2007) (alteration in original) (citation omitted) (internal quotation marks omitted).

Here, McPherson seeks to hold Defendant Barb liable for responding to his letters,
informing him that she could not provide him with the relief he sought, and maintaining the
court’s records. McPherson fails to allege that Defendant Barb’s actions fall outside of her
judicially mandated duties. Thus, she is immune from suit. See, e.g., Wymore, 245 F. App’x at
783 (finding clerk entitled to quasi-judicial immunity when refusing to file inmate’s court
documents); Hutcherson v. Priest, 2010 WL 723629, at *3 (W.D. Va. Feb. 26, 2010); Butler,
2007 WL 4376135, at *3. Accordingly, McPherson’s claims against Defendant Barb will be

DISMISSED as legally frivolous.
Case 3:19-cv-00860-DJN-RCY Document 17 Filed 02/24/21 Page 8 of 8 PagelD# 110

Cc. A Public Defender is Not a Person Amenable to Suit Under § 1983

McPherson also faults his former defense attorney, Defendant Gerrity, who represented
him in his criminal proceedings in Fauquier County, for not pursuing his challenges to the
duration of his sentence. However, private attorneys and public defenders do not act under color
of state or federal authority when they represent defendants in criminal proceedings. See, e.g.,
Polk Cty. v. Dodson, 454 U.S. 312, 325 (1981) (“[A] public defender does not act under color of
state law when performing a lawyer’s traditional functions as counsel to a defendant in a
criminal proceeding.”); Cox v. Hellerstein, 685 F.2d 1098, 1099 (9th Cir. 1982) (holding that
private attorneys do not act under color of state or federal law when representing clients).
Therefore, Defendant Gerrity is not a person amenable to suit in § 1983. Accordingly,
McPherson’s claims against Defendant Gerrity will be DISMISSED as legally frivolous.*

IV. CONCLUSION

For the foregoing reasons, McPherson’s claims will be DISMISSED for failure to state a
claim and as legally frivolous. The action will be DISMISSED. The Clerk will be DIRECTED
to note the disposition of the action for purposes of 28 U.S.C. § 1915(g).

Let the Clerk file a copy of this Memorandum Opinion electronically and send a copy to

McPherson.

An appropriate Order shall issue. AV
/s/

David J. Novak

United States District Judge
Richmond, Virginia
Dated: Februa 2021

 

4 To the extent that McPherson faults counsel for some purportedly deficient aspect of his

representation, McPherson may bring a Sixth Amendment challenge pursuant to a petition for
writ of habeas corpus.
